Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. Applicant asserts (page 10 or remarks):
a)	Current claims 12 and 34 differs from the cited references for the following elements: “M is determined by the access network device according to the paging receiving duration” and “the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message”.
b)	However, Examiner very kindly directs applicant to second type of broadcasted signals may comprise paging messages and broadcasted system information. During the sweeping/scanning interval of the send type messages, an idle UE is intended to decode these messages until they are detected or an interval during which the messages are swept ends. It may be concluded that in the case of mmW RAT, the broadcasted signals may be transmitted in sweeping mode in order to achieve beamforming and meanwhile provide omni-directional coverage.  However, from a client device perspective, such as a UE, which needs to monitor the broadcasted signals from a transmitting AN (or network node), it means a relatively large power consumption to monitor these broadcasted signals due to the client device may need to decode the transmitted signal many times until the transmitted signal is detected, or the sweeping interval ends.  The power consumption is even higher for a client device that is in idle mode.  Since such client device (or UE) also monitors the system information and paging messages (Li (2), ¶0018 and -¶0021-22). Further, a method performed by a client device for receiving broadcasted messages from a network node that serves the client device.  The method comprises receiving, in a beam having a first beam index number, a first message that is broadcasted by the network node using a first beam sweeping/scanning pattern (Li (2), ¶0026). Also, when the UE receives, in a beam having a first beam index number/integer (i.e. M), a first message that is broadcasted by the network node using a first beam sweeping pattern, the UE may also receive the first message in a beam being a neighbor to the one having the first beam index number.  Also these beam index numbers may denote beam group index numbers, where each group comprises two or more (i.e. larger than 1) singular beams index numbers, or beams (Li (2), ¶0097).  Therefore, Li (2) teaches beam index number is determined by network node based on receiving paging messages in the given interval/duration.
Examiner further directs applicant to mobile station may receive a paging-related message by switching its carrier to a primary carrier or another fully configured carrier and the base station may transmit the paging-related message in the unicast region.  In this case, the mobile station waits for the first unicast region after the paging listening interval and then receives a paging-related message so that it continuously performs an idle mode or switches its carrier to another carrier at the corresponding time point to receive a paging-related message (Kim, ¶0104). Therefore, Kim teaches receiving at the paging listening interval/period in which mobile station or UE continuously performs listening for paging related messages. 


d)	However, Examiner very kindly directs applicant to second type of broadcasted signals may comprise paging messages and broadcasted system information. During the sweeping/scanning interval of the send type messages, an idle UE is intended to decode these messages until they are detected or an interval during which the messages are swept ends. It may be concluded that in the case of mmW RAT, the broadcasted signals may be transmitted in sweeping mode in order to achieve beamforming and meanwhile provide omni-directional coverage.  However, from a client device perspective, such as a UE, which needs to monitor the broadcasted signals from a transmitting AN (or network node), it means a relatively large power consumption to monitor these broadcasted signals due to the client device may need to decode the transmitted signal many times until the transmitted signal is detected, or the sweeping interval ends.  The power consumption is even higher for a client device that is in idle mode.  Since such client device (or UE) also monitors the system information and paging messages (Li (2), ¶0018 and -¶0021-22). Further, a method performed by a client device for receiving broadcasted messages from a network node that serves the client device.  The method comprises receiving, in a beam having a first beam index number, a first message that is broadcasted by the network node using a first beam sweeping/scanning pattern (emphasis added) (Li (2), ¶0026). Also, when the UE receives, in a beam having a first beam index number/integer (i.e. M), a first message that is broadcasted by the network node using a first beam sweeping pattern, the UE 
e)	Applicant also asserts (page 12 of remarks): Kim does not disclose paging receiving duration as recited in claim 12, which refers to a duration of a period in which the terminal device continuously listens for the paging message.
f)	However, Examiner very kindly point out to mobile station may receive a paging-related message by switching its carrier to a primary carrier or another fully configured carrier and the base station may transmit the paging-related message in the unicast region.  In this case, the mobile station waits for the first unicast region after the paging listening interval and then receives a paging-related message so that it continuously performs an idle mode or switches its carrier to another carrier at the corresponding time point to receive a paging-related message (emphasis added) (Kim, ¶0104). Therefore, Kim teaches receiving at the paging listening interval/period in which mobile station or UE continuously performs listening for paging related messages.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
final. 
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 12, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140128109 A1) in view of Li (2) (US 20180115361 A1) and further in view of Kim (US 20130039255 A1). 
 	As per claim 12, Li teaches a method for receiving a paging message (Li, Fig.13, ¶0132, a method for receiving a paging message), comprising: determining, by a terminal device (Li, Fig.13, ¶0132, determining by mobile station (i.e. mobile device)), a paging starting moment (Li, Fig.13, ¶0132, paging beginning or starting time/moment) according to a paging cycle of the terminal device and a UE_ID of the terminal device

(Li, ¶0104 and ¶0079, indicated by information in the system information received from base station (i.e. access network device)); and receiving, by the terminal device, the paging message according to the paging starting moment and the paging receiving duration (Li, Fig.13, ¶0132, receiving by the MS the paging message based on beginning of the paging and the time duration; also see ¶0004, receiving the paging message from the base station based on the determined timing), 
wherein the paging message is transmitted by an access network device through M paging beam in a manner of beam scanning (Li, ¶0104 and ¶0133, paging message transmitted by base station (BS) through M which can be the number of the MS RX beam paging in beam steering/scanning) according to the paging starting moment (Li, Fig.13, ¶0132, receiving by the MS the paging message based on beginning of the paging). 
	However, Li does not explicitly teach a duration of the beam scanning is paging transmitting duration, M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1.
	In the same field of endeavor, Li (2) teaches a duration of the beam scanning is paging transmitting duration (Li (2), ¶0022, interval/duration of the beam sweeping/scanning is paging transmitting interval), M is determined by the access network device according to the paging receiving duration, M is a positive integer larger 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li (2) into invention of Li in order to transmit and receive broadcast messages using beam sweeping pattern to provide a power efficiency improvement for UE. 
	However, Li in view of Li (2) does not explicitly teach the paging transmitting duration is smaller than or equal to the paging receiving duration, and the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message.
	In the same field of endeavor, Kim teaches the paging transmitting duration is smaller than or equal to the paging receiving duration (Kim, ¶0075, paging transmitting time/duration point equal to a paging listening/receiving interval/duration), and the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message (Kim, ¶0104, receiving at the paging listening interval or period in which mobile station continuously performs listening for the paging related messages). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kim into invention of Li and Li (2) in order to provide a method having advantages for a mobile station in an idle mode to normally receive a multicast broadcast service while 
 	As per claim 34, Li teaches a terminal device (Li, Fig.13, ¶0132, mobile station (i.e. mobile device)), comprising: a processor (Li, ¶0005, a processor); a memory storing instructions (Li, any mobile device has a memory), which, when executed by the processor, cause the processor to implement one or more actions, comprising 
wherein the paging message is transmitted by an access network device through M paging beam in a manner of beam scanning (Li, ¶0104 and ¶0133, paging message transmitted by base station (BS) through M which can be the number of the MS RX beam paging in beam steering/scanning) according to the paging starting moment (Li, 
	However, Li does not explicitly teach a duration of the beam scanning is paging transmitting duration, M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1.
	In the same field of endeavor, Li (2) teaches a duration of the beam scanning is paging transmitting duration (Li (2), ¶0022, interval/duration of the beam sweeping/scanning is paging transmitting interval), M is determined by the access network device according to the paging receiving duration, M is a positive integer larger than 1 (Li (2), ¶0022 and ¶0097, beam index number is determined by network node (i.e. network device) according to paging receiving interval, beams index number is two or more (i.e. larger than 1) singular beams). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li (2) into invention of Li in order to transmit and receive broadcast messages using beam sweeping pattern to provide a power efficiency improvement for UE. 
	However, Li in view of Li (2) does not explicitly teach the paging transmitting duration is smaller than or equal to the paging receiving duration, and the paging receiving duration is a duration of a period in which the terminal device continuously listens for the paging message.
	In the same field of endeavor, Kim teaches the paging transmitting duration is smaller than or equal to the paging receiving duration (Kim, ¶0075, paging transmitting time/duration point equal to a paging listening/receiving interval/duration), and the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kim into invention of Li and Li (2) in order to provide a method having advantages for a mobile station in an idle mode to normally receive a multicast broadcast service while receiving a paging-related message in a mobile communication system supporting multicarrier operation. 
	As per claim 37 as applied to claim 34 above, Li teaches wherein the paging cycle comprises a first period and a second period  (Li, ¶0091, paging cycle includes paging listing time (first period) and paging unavailable time (second period)), the first period is the period in which the terminal device continuously listens for the paging message (Li, ¶0091, in the paging listing time is a period which MS listing for the paging message), the second period is a period in which the terminal device is in a sleep state (Li, ¶0090, in the paging unavailable time the MS is in the idle/sleep mode).

B)	Claims 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140128109 A1) in view of Li (2) (US 20180115361 A1) and further in view of Kim (US 20130039255 A1) and BANGOLAE (US 20180338281 A1).
 	As per claim 15 as applied to claim 12 above, Li teaches wherein the paging cycle comprises a first period and a second period  (Li, ¶0091, paging cycle includes 
 	In the same field of endeavor, BANGOLAE teaches wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1 (BANGOLAE, Fig.1c, ¶0034-35, DRX cycle of paging configuration is N times of reference/first time/period, and N being a non-negative or positive integer such as 2 (greater than 1) in fig.1c). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of BANGOLAE into invention of Li in view of Li (2) and Kim in order to extend a Discontinuous Reception (eDRX) cycle and eDRX timer for user equipments to control the duration of waking times and to maintain legacy compatibility (BANGOLAE, abstract). 
As per claim 40 as applied to claim 37 above, Li in view of Li (2) and Kim does not explicitly teach wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1. 
 	In the same field of endeavor, BANGOLAE teaches wherein the paging cycle is N times the duration of the first period, N being a positive integer larger than 1 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of BANGOLAE into invention of Li in view of Li (2) and Kim in order to extend a Discontinuous Reception (eDRX) cycle and eDRX timer for user equipments to control the duration of waking times and to maintain legacy compatibility (BANGOLAE, abstract). 
C)	Claims 22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140128109 A1) in view of Li (2) (US 20180115361 A1) and further in view of Kim (US 20130039255 A1) and ESKELINEN (US 20170094599 A1). 
 	As per claim 22 as applied to claim 12 above, Li in view of Li (2) and Kim does not explicitly teach transmitting, by the terminal device, a response message configured to indicate that the paging message is successfully received, to the access network device; and when the terminal device receives an acknowledgment message for the response message from the access network device, starting, by the terminal device, a third timer, and simultaneously entering, by the terminal device, the sleep state; or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  
 	In the same field of endeavor, ESKELINEN teaches transmitting, by the terminal device, a response message configured to indicate that the paging message is or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of ESKELINEN into invention of Li in view of Li (2) and Kim in order to reduce power in electronic device by maintaining the electronic device to be registered to the service provider by exiting the idle mode and entering the power saving mode to keep the electronic device being registered to the service provider (ESKELINEN, abstract). 
	As per claim 44 as applied to claim 34 above, Li in view of Li (2) and Kim does not explicitly teach transmit a response message configured to indicate that the paging message is successfully received, to the access network device; and upon receiving an acknowledgment message for the response message from the access network device, start a third timer, and simultaneously entering, by the terminal device, the sleep state; or, at a moment of K time units after the acknowledgment message is received, starting, 
 	In the same field of endeavor, ESKELINEN teaches transmit a response message configured to indicate that the paging message is successfully received (ESKELINEN, ¶0038, transmitting a response message to indicate that the request message is received), to the access network device; and upon receiving an acknowledgment message for the response message from the access network device, (ESKELINEN, ¶0038, accept/acknowledgment massage in response to the request message), start a third timer, and simultaneously entering, by the terminal device, the sleep state (ESKELINEN, ¶0041, starting the third timer and entering the idle/sleep mode); or, at a moment of K time units after the acknowledgment message is received, starting, by the terminal device, the third timer, and simultaneously entering, by the terminal device, the sleep state, K being a positive integer more than or equal to 1.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of ESKELINEN into invention of Li in view of Li (2) and Kim in order to reduce power in electronic device by maintaining the electronic device to be registered to the service provider by exiting the idle mode and entering the power saving mode to keep the electronic device being registered to the service provider (ESKELINEN, abstract). 
Allowable Subject Matter
5.	Claims 16-17, 19-20, 38-39, 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643